Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 04/02/2021.
 	Claims 1-20 are pending in this application. This action is made Final.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a statutory category process of performing block quantity reduction in distributed ledger. Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “by a node of a distributed plurality of nodes” nothing in the claim element precludes the step from practically being performed in the mind. 
The limitations of “identifying, by a node of a distributed plurality of nodes, an indication to reduce a size of a blockchain having a plurality of blocks that include an ordered set of transactions; determining, by the node of the distributed plurality of nodes, a set of blocks to remove from the blockchain; and removing, by the node of the distributed plurality of nodes, the set of blocks from the , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
For example, other than reciting “by a node of a distributed plurality of nodes”, the steps of “identifying”, “determining” and “removing” represent pure mental activity, such as evaluating/observing (i.e. identifying, determining) and judgment (i.e. removing), nothing in the claim elements preclude the steps of “identifying”, “determining” and “removing” from practically being performed in the mind, the context of this claim limitations encompass one mentally/manually removes a set of blocks from the blockchain upon observing an indication to reduce a size of a blockchain.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, independent claim 1 recites mere instructions to apply the abstract idea (i.e. “apply it” as described in MPEP 2106.05(f)) using generic computer components – i.e. “a node of a distributed plurality of nodes” to perform the “identifying”, “determining” and “removing” steps. The node in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. While the block quantity reduction may be expressed in a computer storage media form, this is merely limiting the application of the abstract idea 
Each of claims 2-12 depends on claim 1, merely recites identifying an indication to reduce a size of blockchain based on, size, a number of blocks, time, rate, thus is rejected for the same reason because each of these claims does not integrate the abstract idea into a practical application or impose any meaningful limits on practicing the abstract idea; and the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component, thus, does not add anything that would make it statutory.
Claim 13 recites a computer storage media to perform the method of claim 1, is similar in scope to claim 1, and is therefore, rejected under same preceding rationale of claim 1.
Each of claims 14-16 depends on claim 13, merely recites identifying an indication to reduce a size of blockchain based on, size, a number of blocks, time, rate, thus is rejected for the same reason because each of these claims does not integrate the abstract idea into a practical application or impose any meaningful limits on practicing the abstract idea; and the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component, thus, does not add anything that would make it statutory.
Claim 17 recites a node of a distributed ledger system, is similar in scope to claim 1, and is therefore, rejected under same preceding rationale of claim 1.
Each of claims 18-20 depends on claim 17, merely recites identifying an indication to reduce a size of blockchain based on, size, a number of blocks, time, rate, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchetti et al. (US Pub No. 2017/0031676), in view of Ateniese et al. (US Pat No. 9,774,578).
As per claim 1, Cecchetti teaches a computer-implemented method for reducing blockchain size, the method comprising:
	identifying (i.e. limited electrical power or processing resources of a device ... a load balancing rule, etc., [0041]), by a node of the distributed plurality of nodes (i.e. allow propagation of the blockchain in a heterogeneous environment, [0027]), an indication to reduce size of a blockchain i.e. devices 310-314 can each comprise an amount of memory allocated to storing blockchain block(s) ... to satisfy a rule relating to storage, [0038]) having a plurality of blocks that include an ordered set of transactions (i.e. As an example, device 110 can discard blocks, [0025]);
	determining (i.e. to skip over these several thousand blocks, [0050]), by the node of the distributed plurality of nodes, a set of blocks to remove from the blockchain (i.e. device 110 can discard blocks that are not relevant to device 110, [0025]); and
	removing, by the node of the distributed plurality of nodes (i.e. the patch is not relevant to device 314, [0040]), a set of blocks to remove from the blockchain to reduce the size of the blockchain, wherein the size of the blockchain indicates a quantity of blocks in the plurality of blocks (i.e. where a patch is 8 Mb and is broken into four 2 Mb portions (ignoring data structure overhead in this example) stored across four blocks of the blockchain, then, for four devices having 5 Mb of allocated memory each, up to two blocks can be stored in each, in contrast to not being able to store the 10 Mb block in any of the four devices, [0026]).
	Cecchetti implicitly teaches the term “remove” (a set of blocks to remove from the blockchain) as device 210 can discard blocks that are not relevant to device 210, [0031]; a device to skip over these several thousand blocks, [0050]).
	Cecchetti does not seem to clearly state this term.
	Ateniese, in addition, specifically teaches this term (i.e. block 764 may be removed from the blockchain, col. 12, line 50 to col. 13, line 7; Blockchain rewrite systems, such as exemplary implementations described herein, that allow truncation, right-sizing, extension, or other blockchain size adjustments may improve the operation the underlying hardware by allowing adjustment of the data overhead consumed during blockchain update and distribution, col. 3, lines 49-64).
It would have been obvious to one of ordinary skill of the art having the teaching of Cecchetti, Ateniese before the effective filing date of the claimed invention to modify the system of Cecchetti to include the limitations as taught by Ateniese. One of ordinary skill in the art would be motivated to make this combination in order to allow adjustment of the data overhead consumed during blockchain update and distribution in view of Ateniese (col. 2, lines 14-34), as doing so would give the added benefit of improving the operation the underlying hardware as taught by Ateniese (col. 3, lines 9-21).
As per claim 13, Cecchetti teaches one or more computer storage media storing computer-useable instruction that, when used by one or more computing devices, cause the one or more computing device to perform operations comprising:
	identifying a block reduction trigger (i.e. limited electrical power or processing resources of a device comprising a blockchain node can limit hashing of an entire patch in comparison to hashing a patch segment, a communications modality limitation, a device density rule (higher density can favor patch segments), a load balancing rule, etc., [0041]) that indicates to reduce a size of a blockchain (i.e. where SUBB 320 comprises a hash of a first patch segment, SUBB 325 comprises a hash of a related second patch segment, and device 314 determines from the either SUBB 320 or 325 that the patch is not relevant to device 314, [0040]), the blockchain having a plurality of blocks (i.e. blockchain node component 240 can act as a partial storing node rather than a full storing node, [0032]);
	identify a set of blocks to remove from the blockchain (i.e. where the full blockchain comprises many blocks that are not relevant to a device type associated with device 210, a side chain can be formed that is more compact and has a higher density of blocks relevant to the device type of device 210, [0032]);
	determining a transaction state (i.e. if the payload is relevant for the device, [0049]) that is based on an aggregation of values (i.e. although all such payloads are within the scope of the present disclosure where they relate to distribution of computer data via a blockchain-type architecture, [0047]) included in a set of transactions included in the set of blocks to remove from the blockchain (i.e. whereby device 210 can reconstruct the patch from the portions, [0033]);
	generating a signal to obtain a consensus of the identified set of blocks to remove from the blockchain, wherein the signal comprises an indication of the set of blocks to remove from the blockchain, an amount of blocks to remove (i.e. to skip over these several thousand blocks, [0050]), or an indication of the transaction state (i.e. Where sufficient allocated memory is available and where SUBBs 320-325 are determined, by blockchain node component, e.g., 340-344, to satisfy a rule relating to storage of SUBB 320-325, SUBB 320-325 can be stored by one or more of devices 310-314, [0038]);
	generate a new block including the transaction state (i.e. a patch can be extracted from one or more of SUBBs 320-325 and used to create at least one of SUBBs 330-332, [0039]);
	upon obtaining an indication that the consensus is achieved, update the blockchain by remove the set of blocks from the blockchain and adding the new block including the transaction state to the blockchain, thereby reducing memory utilized by the blockchain (i.e. the patch data can be added to a block having data indicating a previous block in a side chain, sub-chain, etc. This aspect can be useful, for example, where the full blockchain comprises many blocks that are not relevant to a device type associated with device 310, a side chain can be formed that is more compact and has a higher density of blocks relevant to the device type of device 310, [0039]).
	Cecchetti implicitly teaches the term “remove” (a set of blocks to remove from the blockchain) as device 210 can discard blocks that are not relevant to device 210, [0031]; a device to skip over these several thousand blocks, [0050]).
	Cecchetti does not seem to clearly state this term.
	Ateniese, in addition, specifically teaches this term (i.e. block 764 may be removed from the blockchain, col. 12, line 50 to col. 13, line 7; Blockchain rewrite systems, such as exemplary implementations described herein, that allow truncation, right-sizing, extension, or other blockchain size adjustments may improve the operation the underlying hardware by allowing adjustment of the data overhead consumed during blockchain update and distribution, col. 3, lines 49-64).
It would have been obvious to one of ordinary skill of the art having the teaching of Cecchetti, Ateniese before the effective filing date of the claimed invention to modify the system of Cecchetti to include the limitations as taught by Ateniese. One of ordinary skill in the art would be motivated to make this combination in order to allow adjustment of the data overhead consumed during blockchain update and distribution in view of Ateniese (col. 2, lines 14-34), as doing so would give the added benefit of improving the operation the underlying hardware as taught by Ateniese (col. 3, lines 9-21).

As per claim 17, Cecchetti teaches a node of a distributed ledger system (i.e. FIG. 3 illustrates a system 300 that facilitates blockchain distribution of segmented computer data in accordance with aspects of the subject disclosure, [0035]), comprising:
	one or more processors (i.e. Devices 300-314 can be, for example, a computer, [0035]); and
	one or more non-transitory computer-readable storage media, coupled with the one or more processors, having instructions stored thereon, which, when executed by the one or more processors, cause the node to perform operations comprising (i.e. Devices 310-314 can each comprise a processor and memory, [0035]):
	identifying an indication (i.e. limited electrical power or processing resources of a device comprising a blockchain node can limit hashing of an entire patch in comparison to hashing a patch segment, a communications modality limitation, a device density rule (higher density can favor patch segments), a load balancing rule, etc., [0041]) reduce a size of a blockchain (i.e. Traversing a blockchain from a tail to a head, or from a head to a tail, can provide a sequential set of patches via blockchain node components, e.g., 340 and 344. Note that non-storing node component 342 can comprise only the genesis, seed, tail block, etc., while full storing node component 340 can store a full blockchain, and partial storing node component 344 can store up to, but typically less than, a full blockchain, [0036]);
	identifying an amount (i.e. to skip over these several thousand blocks, [0050]) to reduce a blockchain (i.e. where SUBB 320 comprises a hash of a first patch segment, SUBB 325 comprises a hash of a related second patch segment, and device 314 determines from the either SUBB 320 or 325 that the patch is not relevant to device 314, [0040]), wherein the amount to reduce the blockchain indicates a quantity of blocks in the blockchain (i.e. devices 310-314 can each comprise an amount of memory allocated to storing blockchain block(s), e.g., SUBBs 320-325, etc. Where sufficient allocated memory is available and where SUBBs 320-325 are determined, by blockchain node component, e.g., 340-344, to satisfy a rule relating to storage of SUBB 320-325, SUBB 320-325 can be stored by one or more of devices 310-314, [0038]); and
	updating the blockchain (i.e. The checkpoint information can be employed to jump ahead in the blockchain and avoid the previously identified irrelevant blocks of the blockchain, [0050]) by removing a set of blocks in accordance with the identified amount to reduce the blockchain (i.e. the patch data can be added to a block having data indicating a previous block in a side chain, sub-chain, etc. This aspect can be useful, for example, where the full blockchain comprises many blocks that are not relevant to a device type associated with device 310, a side chain can be formed that is more compact and has a higher density of blocks relevant to the device type of device 310, [0039]).
	Cecchetti implicitly teaches the term “remove” (a set of blocks to remove from the blockchain) as device 210 can discard blocks that are not relevant to device 210, [0031]; a device to skip over these several thousand blocks, [0050]).
	Cecchetti does not seem to clearly state this term.
	Ateniese, in addition, specifically teaches this term (i.e. block 764 may be removed from the blockchain, col. 12, line 50 to col. 13, line 7; Blockchain rewrite systems, such as exemplary implementations described herein, that allow truncation, right-sizing, extension, or other blockchain size adjustments may improve the operation the underlying hardware by allowing adjustment of the data overhead consumed during blockchain update and distribution, col. 3, lines 49-64).
It would have been obvious to one of ordinary skill of the art having the teaching of Cecchetti, Ateniese before the effective filing date of the claimed invention to modify the system of Cecchetti to include the limitations as taught by Ateniese. One of ordinary skill in the art would be motivated to make this combination in order to allow adjustment of the data overhead consumed during blockchain update and distribution in view of Ateniese (col. 2, lines 14-34), as doing so would give the added benefit of improving the operation the underlying hardware as taught by Ateniese (col. 3, lines 9-21).

As per claim 2, Cecchetti teaches the computer-implemented method of claim 1, wherein identifying the indication to reduce the size of the blockchain comprises identifying that the size of the blockchain exceeds a size threshold (i.e. to skip over these several thousand blocks, [0050]; then, for four devices having 5 Mb of allocated memory each, up to two blocks can be stored in each, in contrast to not being able to store the 10 Mb block in any of the four devices, [0026]).

As per claim 3, Cecchetti teaches the computer-implemented method of claim 1, wherein identifying the indication to reduce the size of the blockchain comprises identifying that a number of blocks in the blockchain exceeds a block number threshold (i.e. to skip over these several thousand blocks, [0050]; then, for four devices having 5 Mb of allocated memory each, up to two blocks can be stored in each, in contrast to not being able to store the 10 Mb block in any of the four devices, [0026]).

As per claim 4, Cecchetti teaches the computer-implemented method 
of claim 1, wherein identifying the indication to reduce the size of the blockchain comprises identifying that a time duration has elapsed since a previous size reduction of the blockchain (i.e. The rule can relate to a criterion, such as, a date or time of SUBB 120, a size of SUBB 120, a relevancy of SUBB 120, a redundancy of SUBB 120, a ranking of SUBB 120 according to importance of the patch, version of the patch, poll of devices determined to receive the patch, etc., source of SUBB 120, etc., [0035]).

As per claim 5, Cecchetti teaches the computer-implemented method of claim 1, wherein identifying the indication to reduce the size of the blockchain comprises identifying a rate of change of adding blocks to a blockchain exceeds a rate threshold (i.e. a majority of blockchain nodes confirms a new block is valid before it is added to the blockchain (e.g., the 51% rule), blocks comprise validation features to prevent tampering with existing blocks of the blockchain (e.g., hash/Merkle trees, elliptical curve cryptography, etc.), [0019]).

As per claim 6, Cecchetti teaches the computer-implemented method of claim 1, wherein determining the set of blocks to remove from the blockchain comprises:
	identifying an amount of blocks to remove the blockchain (i.e. to skip over these several thousand blocks, [0050]), and
	based on the amount of blocks, determining the set of blocks to remove from the blockchain (i.e. In the IoT paradigm, where devices can frequently have limited computational, memory, and power resources available, the checkpoint can be a valuable improvement over having to traverse the entire blockchain by each
device, [0050]).

As per claim 7, Cecchetti teaches the computer-implemented method of claim 1, wherein determining the set of blocks to remove from the blockchain is based on a number of blocks to remove the blockchain (i.e. i.e. a device having 20 Mb of allocated storage available. This example can be illustrated as a patch for a tablet computer of 8 MB size is segmented into four 2 Mb size blocks each comprising a segment of the 8 Mb patch. The four 2 Mb size patch segment blocks can then be stored, [0026]).

As per claim 8, Cecchetti teaches the computer-implemented method of claim 1, wherein determining the set of blocks to remove from the blockchain is based on a total size of blocks to remove from the blockchain (i.e. i.e. device 110 can discard blocks, [0015]; a device having 20 Mb of allocated storage available, [0026]).

As per claim 9, Cecchetti teaches the computer-implemented of claim 1, wherein determining the set of blocks to remove from the blockchain is based on a block number to which to reduce the blockchain (i.e. i.e. device 110 can discard blocks, [0015]; a device having 20 Mb of allocated storage available, [0026]).

As per claim 10, Cecchetti teaches the computer-implemented method of claim 1, wherein determining the set of blocks to remove from the blockchain is based on percent of blocks to remove from the blockchain (i.e. this information can be employed by a device to skip over these several thousand blocks, thereby avoiding the consumption of resource associated with traversing the same, [0050]).

As per claim 11, Cecchetti teaches the computer-implemented method of claim 1, wherein the set of blocks are removed from the blockchain to reduce the size of the blockchain based in attaining a consensus of the set of blocks to remove (i.e. device 110 can discard SUBB 120 ... device 110 can discard blocks that are not relevant to device 110, e.g., the stored blocks can all be blocks relevant to device 110 where sufficient allocated memory is available and where other criteria are satisfied, [0025]).

As per claim 12, Cecchetti teaches the computer-implemented method of claim 1 further comprising:
	generating a transaction state (i.e. if the payload is relevant for the device, [0049]) that represents the state of transaction (i.e. SUBB tail 536 can comprise a timestamp, signature, nonce, null SUBB hash, Merkle root, and data values comprising an identifier and a payload, wherein the payload can be a firmware or other code segment, a command, or other data, [0047]) included in the set of blocks removed from the blockchain (i.e. device 210 can discard SUBB 220. As an example, device 210 can discard blocks that are not relevant to device 210, [0031]), and
	generating a new block (i.e. Blockchain blocks can then be added as new head blocks to form blockchains originating from tail blocks, [0043]) that contains the transaction state (i.e. a patch can be extracted from one or more of SUBBs 320-325 and used to create at least one of SUBBs 330-332, [0039]); and
	adding the new block to the blockchain (i.e. Blockchain blocks can then be added to a new head block, [0029]; the patch data can be added to a block having data indicating a previous block in a side chain, sub-chain, etc., [0039]). 

As per claim 14, Cecchetti teaches the one or more computer storage media of 
claim 13, wherein obtaining an indication that the consensus is achieved is based on a determining a consensus of a majority of a designated distributed plurality of nodes (i.e. Cryptocurrency research has resulting in some accepted blockchain practices, e.g., a majority of blockchain nodes confirms a new block is valid before it is added to the blockchain (e.g., the 51% rule), blocks comprise validation features to prevent tampering with existing blocks of the blockchain, [0019]).

As per claim 15, Cecchetti teaches the one or more computer storage media of claim 13 further comprising generating a signal to obtain consensus of the new block including the transaction state (i.e. Cryptocurrency research has resulting in some accepted blockchain practices, e.g., a majority of blockchain nodes confirms a new block is valid before it is added to the blockchain (e.g., the 51% rule), blocks comprise validation features to prevent tampering with existing blocks of the blockchain, [0019]).

As per claim 16, Cecchetti teaches the one or more computer storage media of claim 13, wherein the transaction state includes a representation of a value for each entity corresponding with the set of transactions included in the set of blocks to remove from the blockchain (i.e. cryptocurrency transactions for a period are stored in a block that is then added to the tail of the blockchain each period, thereby extending the blockchain and enabling the transactional history of the cryptocurrency to be accessed by moving along the blocks of the blockchain, [0018]). 

As per claim 18, Cecchetti teaches the node of claim 17, wherein. Updating the 
blockchain further generates a transaction state representing a set of transactions included in the set of blocks to remove from the blockchain (i.e. In addition to decentralization of the blockchain, this can aid other devices by enabling them to skip known irrelevant blocks in the shared portion of the blockchain, [0061]).

As per claim 19, Cecchetti teaches the node of claim 17, wherein the amount to reduce a blockchain is indicated by a number of blocks, a block number, a size of blocks, a percent of blocks, or a combination thereof (i.e. IoT devices can frequently have limited computational, memory, and power resources available, the checkpoint SUBB can be a valuable implement to constrain resource consumption by facilitating an efficient device traverse of the entire blockchain by skipping known irrelevant blocks of the blockchain, [0060]).

As per claim 20, Cecchetti teaches the node of claim 17, wherein identifying an indication to reduce a size of a blockchain is based on a blockchain size, a block number, a time, a rate of change at which blocks are added to the blockchain, or a combination thereof (i.e. if the payload is relevant for the device. Relevancy can be premised on a device parameter, for example, the type of device, model of the device, series of the device, age of the device, attributes of the device, brand of the device, code versions, etc., [0053]).

Response to Arguments
a) In regards to 101 rejections, applicant's arguments filed 04/02/2021 have been 
fully considered but they are not persuasive: 
	With respect to applicant’s argument that “applicant’s technology is directed to a technological solution to a technical problem”, the examiner respectfully submits that the claim itself, as represented, does not reflect the improvement in technology because it merely claiming the idea of a solution or outcome (i.e. “identifying an indication to reduce a size of a blockchain having a plurality of blocks that include an ordered set of transactions; determining a set of blocks to remove from the blockchain; and removing the set of blocks from the blockchain to reduce the size of the blockchain, wherein the size of the blockchain indicates a quantity of blocks in the plurality of blocks”).
	It is important to note that the claims should cover a particular solution to a problem or a particular way to achieve a desired outcome in order to make it statutory.  

b) In regards to 103 rejections, applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MIRANDA LE/Primary Examiner, Art Unit 2153